department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc intl br2 tl-n-2259-00 wli uilc internal_revenue_service national_office chief_counsel_advice memorandum for associate area_counsel lmsb cc lm ctm sj attn lloyd silberzweig associate chief_counsel intl cc intl from subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corporation x corporation y association z a b country w country x country y country z state m date tl-n-2259-00 wli date date date dollar_figurea dollar_figureb dollar_figurec c issues whether the note note issued by corporation x to association z in exchange for approximately dollar_figurea transferred from association z to corporation x should be treated as valid indebtedness for federal_income_tax purposes assuming association z’s investment in corporation x is properly characterized as debt are non-principal payments on the debt properly characterized as interest or original_issue_discount oid and when are such amounts deductible if the note is valid indebtedness whether corporation x is required to withhold percent of non-principal payments on the debt pursuant to sec_881 conclusions although it is a close factual question it appears on balance that the note should be treated as valid debt a key factor in debt-equity determinations is whether the debt has been paid off in this case the note or a successor note is currently scheduled to be paid off at the latest by date which is in the current_year and is less than years from the time the debt was created failure to make payment by date which is an extension beyond the original terms would warrant serious consideration of the note actually being equity we believe there are two important unanswered questions first as indicated above whether the note or successor is in fact paid off by date second can the dollar_figurea received for the note be traced back to a if facts were developed showing that the dollar_figurea originated with a who under sec_318 constructively owns corporation x this would be an indication that the note is not a valid debt a is a sibling of b who controls association z so an indirect transfer of cash from a to corporation x through b and association z is a possibility tl-n-2259-00 wli assuming that association z’s investment in corporation x is properly characterized as debt the note has oid that corporation x is entitled to deduct when paid it is not clear however from the documents provided that or to what extent prepayments were made to association z under the note as a result we were not able to determine whether the amount of oid deductible by corporation x in each year was appropriate we would be glad to assist you in making this determination however to do so we would need the date and amount of each payment and a verification that interest accrued on any accrued but unpaid interest under the terms of the note at the rate of c compounded annually this question was withdrawn and is not discussed below facts the taxpayer corporation x a domestic_corporation was incorporated on date for the purpose of owning and operating commercial property in the united_states_corporation y is incorporated under the laws of country w all of corporation y’s issued and outstanding shares are owned by a a citizen and resident of country x throughout the taxable years in issue corporation y owned all of the stock of corporation x for united_states income_tax purposes association z is an association_taxable_as_a_corporation it is organized under the laws of country y and appears to be resident in country z all of the interests in association z are owned by b a sibling of a b is related to a within the meaning of sec_267 there is no evidence that corporation x and association z are related_persons within the meaning of sec_871 dealing with the disallowance of portfolio_interest treatment in connection with payments of interest received by shareholders on or about date corporation x appears to have issued the note to association z in exchange for dollar_figurea in cash the terms of the note provide for the repayment of dollar_figurea plus the payment of interest at the rate of c compounded annually in a single balloon payment on date a date years from the date_of_issuance the note provides however that the principal and accrued interest in whole or in part may be prepaid at any time without premium or penalty and that a ll prepayments shall be applied first to the then-remaining principal balance and then to accrued interest at approximately the same time corporation x issued the note to association z it borrowed dollar_figurec from unrelated third parties the c rate of interest on the note was identical to the rate of interest charged on the third party secured loans which differed from the note in requiring periodic_payments of interest the proceeds of tl-n-2259-00 wli both the note and the secured loan were used to acquire real_property in state m the property so acquired was triple-net leased to an unrelated party rents from the lease have been used to service both the third party loans and to make prepayments on the note since their inception corporation x has paid its third party loans according to their terms out of lease payments and it generally has made annual payments to association z in an amount slightly in excess of an amount equal to the interest that accrued on the note at the rate of c compounded annually for the period between prepayments prior to the end of its original 5-year term the note was extended for an additional 2-year period so that it is now required to be paid no later than date during a portion of the extended term the rate of interest on the note is higher than originally provided all principal and accrued interest on the note is now required to be paid at the end of this extended period law and analysis debt-equity issues a receipt of funds by a corporation is considered to result in a debt from the corporation to the transferor rather than equity if at the time the corporation receives the money the parties intend that it be repaid 962_f2d_1077 1st cir citing 611_f2d_866 ct_cl involving loans from a shareholder to a corporation courts typically determine whether the requisite intent to repay was present by examining available objective evidence of the parties' intentions such as the degree of corporate control enjoyed by the taxpayer the corporate earnings and dividend history the use of customary loan documentation such as promissory notes security agreements or mortgages the creation of legal obligations attendant to customary lending transactions such as payment of interest repayment schedules and maturity dates the manner of treatment accorded the distributions as reflected in corporate records and financial statements the existence of restrictions on the amount of the distribution the magnitude of the distributions the ability of the shareholders to repay whether the holder of the debt undertook to enforce repayment the repayment history and the taxpayer's disposition of the funds received crowley v commissioner supra we discuss the relevant factors below the loan in this case is not subject_to the same strict scrutiny that would be applied if the purported creditor association z and the purported debtor_corporation x were parent and subsidiary nonetheless there is an indirect relationship outside the scope of sec_318 because individuals a and b are related to one another within the meaning of sec_267 thus some scrutiny is warranted see matter of uneco inc v 532_f2d_1204 8th cir quoting cayuna realty co v united_states 382_f2d_298 ct_cl advances between a parent tl-n-2259-00 wli corporation and a subsidiary or other affiliate are subject_to particular scrutiny 'because the control element suggests the opportunity to contrive a fictional debt' see also p m fin cor302_f2d_786 3d cir sole shareholder-creditor's control of corporation will enable him to render nugatory the absolute language of any instrument of indebtedness and 398_f2d_694 3d cir in addition it should be noted that even in a parent-subsidiary situation other factors are required in order to find that purported debt is actually equity there must be something more than just a relationship between the parties to support the inference that the parties did not intend to treat the money transferred as bona_fide indebtedness see 388_f2d_886 4th cir 390_f2d_965 ct_cl the note has the formal indicia of indebtedness it requires the payment of a sum certain dollar_figurea plus accrued interest by a fixed maturity_date see 76_f2d_11 2d cir provision for payment of a sum certain with fixed interest rate supports debt characterization see also 133_f2d_990 6th cir fixed maturity_date one of most important factors in determining debt status this factor supports treatment of the instrument as debt since actions speak louder than words the parties' treatment of the note is crucial in determining whether its characterization as debt should be respected see 58_tc_1062 see also waller v united_states ustc d neb failure to enforce outweighs formal indicia in this case the critical question is whether corporation x paid off the note in accordance with its terms here the note was not paid off as required at the end of its initial term on date but was extended until date the fact that the creditor provided only a relatively short extension of time and required a higher interest rate for the latter portion of the extended term indicates the creditor intends to enforce its creditor rights in theory payment of the debt is only one of several factors in debt-equity determinations as a practical matter however even when the time for payment has been extended provided the total period of time including extension is not unreasonable courts generally find this single factor of payment-in-full compelling in reaching a determination that an item is debt not only must the purported creditor expect repayment the expectation must be reasonable repayments dependent on the fortunes of the business indicate equity dixie dairies corp supra estate of mixon v united_states supra in the present case the corporation was newly created and had no accumulated reserves tl-n-2259-00 wli and little or no cash received from corporation y its shareholder therefore payment on the note is dependent on the fortunes of the business generally this factor would argue against respecting the characterization of the note as debt however in the present case there are two reasons why repayment may have seemed reasonable so that association z the holder of the note would not have felt at risk i the relationship between a and b may have given b and thus association z a reasonable expectation of repayment and ii association z knew that corporation x was purchasing real_estate so that association z perhaps reasonably viewed the real_estate as being able to generate sufficient income to pay the c interest and as having a fair_market_value sufficient to repay the note’s principal a further development of the facts may show that because the money loaned was being used to buy real_estate an expectation of repayment was reasonable see 377_f2d_291 5th cir oid deduction issues the balance of this memorandum assumes that the note represents valid indebtedness for federal_income_tax purposes and that the note was issued in exchange for dollar_figurea in cash generally oid means the excess of a debt instrument’s stated_redemption_price_at_maturity over its issue_price see sec_1273 and sec_1_1273-1 of the income_tax regulations the term stated_redemption_price_at_maturity includes interest and all other_amounts payable under a debt_instrument other than any interest based on a fixed rate and payable unconditionally at fixed periodic intervals of year or less during the entire term of the debt_instrument see sec_1273 and sec_1_1273-1 the issue_price of a debt_instrument that is not publicly offered and not issued for property is the price paid_by the first buyer of the debt_instrument see sec_1273 and sec_1_1273-2 the term property does not include money sec_1273 in the instant case corporation x issued the note in exchange for dollar_figurea and the note was not publicly offered therefore the issue_price of the note equals dollar_figurea because the note’s interest is not unconditionally payable at least annually it does not constitute qualified_stated_interest within the meaning of sec_1_1273-1 and therefore is included in the note’s stated_redemption_price_at_maturity as a result the note’s stated_redemption_price_at_maturity is the total amount of principal that is dollar_figurea plus the amount of interest that would accrue over the term of the note at a rate of c compounded annually therefore because the note’s stated_redemption_price_at_maturity exceeds the note’s issue_price by the amount of the accrued interest the note has oid sec_163 allows as a deduction to the issuer for any taxable_year that portion of the oid with respect to a debt_instrument that is equal to the aggregate daily portions of the oid for days during such year the daily portions of oid are tl-n-2259-00 wli determined under sec_1272 without regard to the rules for acquisition_premium and de_minimis oid see sec_1_163-7 and sec_1_1272-1 because the note has oid under the general_rule of sec_163 corporation x would be able to deduct the oid on the note as the oid interest accrues sec_163 however provides that if any debt_instrument having oid is held by a related_foreign_person any portion of such oid shall not be allowable as a deduction to the issuer until paid a related_foreign_person means any person who is not a united_states_person and is related within the meaning of sec_267 to the issuer sec_163 the term united_states_person includes a citizen or resident_of_the_united_states a domestic_partnership a domestic_corporation and certain estates and trusts sec_7701 for purposes of this memorandum we have assumed that corporation x is related to association z within the meaning of sec_267 based upon this assumption any portion of oid accruing on the note is allowable as a deduction when actually paid_by corporation x under sec_163 the note provides that prepayments are applied first to the outstanding principal balance and then to accrued interest this is contrary to the payment ordering rules found under the oid rules sec_1_1275-2 provides that except as provided in paragraph a of this section dealing with for example pro_rata prepayments each payment under a debt_instrument is treated first as a payment of oid to the extent of the oid that has accrued as of the date the payment is due and has not been allocated to prior payments and second as payment of principal see also sec_1_446-2 which provides that except as otherwise provided in paragraphs e e and e of that section each payment under a loan other than payments of additional interest or similar charges provided with respect to amounts that are not paid when due is treated as a payment of interest to the extent of the accrued and unpaid interest thus for federal_income_tax purposes the labels placed on the payments by the parties are generally ignored in this case any payments on the note are first treated as a payment of accrued but unpaid oid and then to the extent of any excess payment treated as a payment of principal as a result any portion of a payment treated as a payment of oid is deductible by corporation x for the taxable_year in which the payment is made sec_163 limits this provision to the extent that the oid is effectively connected with the conduct by such foreign_related_person of a trade_or_business_within_the_united_states unless such oid is exempt from taxation or is subject_to a reduced_rate of tax pursuant to a treaty obligation of the united_states there is no evidence that association z was engaged in the conduct_of_a_trade_or_business within the united_states and for purposes of this memorandum it is assumed that the oid is not effectively connected with the conduct by association z of such a trade_or_business tl-n-2259-00 wli case development hazards and other considerations the commissioner can apply or depart from the payment ordering rules of sec_1_1275-2 using its anti-abuse authority under sec_1_1275-2t g if a principal purpose in structuring the note engaging in the transaction or applying the regulations under sec_163 or sec_1271 through is to achieve a result that is unreasonable in light of the purposes of the applicable statutes whether a result is unreasonable is determined based on all the facts and circumstances a result will not be considered unreasonable however in the absence of a substantial effect on the present_value of a taxpayer’s tax_liability because the terms of the note require that prepayments shall be applied first to the then-remaining principal balance of this promissory note and then to accrued interest it could be argued that the note was structured to achieve a result that was unreasonable in light of the purposes of the oid rules from the materials submitted it appears possible that corporation x issued the note in exchange for dollar_figureb in cash which is slightly more than dollar_figurea or that the difference between dollar_figureb and dollar_figurea may represent the amount of one or more prior loans by association z to corporation x which may have been rolled-over into the note the analysis above especially as regards oid presumes that the note was issued in exchange for dollar_figurea different rules not discussed herein apply to determine oid where a note is issued in exchange for property not money please note also that the extension of the note may raise additional issues not addressed in this advice eg whether the extension is a new issuance for purpose of the oid rules these would pertain to years not under examination in the current cycle this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions with respect to the oid issues discussed herein please contact christina morrison at any questions regarding the debt- equity issues discussed herein should be directed to michael danbury at for debt instruments issued on or after date see sec_1_1275-2 tl-n-2259-00 wli phyllis e marcus chief branch associate chief_counsel intl
